  Case 2:19-cv-00565-CW Document 28 Filed 12/11/20 PageID.216 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                                          DISTRICT OF UTAH

                                                                   MEMORANDUM
 STACIE PETTINGILL,                                                DECISION AND
                                                                 ORDER DISMISSING
                Plaintiff,                                   ACTION WITHOUT PREJUDICE
          vs.

 THE CHERRINGTON FIRM, PLLC,                                          Case No. 2:19-cv-565
 et al.,
                                                                    Judge Clark Waddoups
                Defendants.


 THE CHERRINGTON FIRM, PLLC,

                Cross Claimant,

          vs.

 THRESHER PIANO MOVERS,

                Crossclaim Defendant.


        On November 4, 2019, Plaintiff filed an Amended Complaint (ECF No. 6) against the

named defendants and fifteen doe defendants, 1 asserting one claim under the Fair Debt

Collection Practices Act (the “FDCPA Claim”) and six under the Utah Consumer Sales Practices

Act, the Utah Communications Fraud Act, and/or Utah common-law (the “State Law Claims”).

Plaintiff asserts that the court has jurisdiction over the FDCPA Claim pursuant to 15 U.S.C. §

1692k and 28 U.S.C. § 1331 and has supplemental jurisdiction over the State Law Claims

pursuant to 28 U.S.C. § 1367. 2


   1
    Because the court does not have jurisdiction over the doe defendants, their being named in the
Amended Complaint is of no consequence to the issues discussed, and the relief order, herein.
  2
    Plaintiff also asserts that the court has diversity jurisdiction over this action but has not plead that
  Case 2:19-cv-00565-CW Document 28 Filed 12/11/20 PageID.217 Page 2 of 2




        On December 23, 2019, Defendant/Cross Claimant The Cherrington Firm, PLLC

(“Cherrington Firm”) filed its Answer to the Amended Complaint and a Crossclaim against

Defendant/Crossclaim Defendant Thresher Piano Movers (“Piano Movers”). (ECF No. 11). The

Crossclaim, relying on supplemental jurisdiction (28 U.S.C. § 1367), asserts three state law

claims against Piano Movers (the “Counterclaims”).

        On March 12, 2020, Plaintiff filed a notice that it has accepted Cherrington Firm’s Rule

68 offer of judgment (ECF No. 16), and on June 22, 2020, the court entered Judgment against

Cherrington Firm and in favor of Plaintiff. 3 The FDCPA Claim has therefore been resolved as to

all parties before the court, 4 leaving only the State Law Claims and the Counterclaims in this

action, which are all before the court on supplemental jurisdiction. Because the court no longer

has a federal question before it, pursuant to 28 U.S.C, § 1367(c), it declines to exercise

supplemental jurisdiction over the State Law Claims and the Counterclaims and therefore

DISMISSES this action WITHOUT PREJUDICE. The Clerk of Court is DIRECTED to

CLOSE the above-captioned civil case.


        DATED this 11th day of December, 2020.


                                                         BY THE COURT:



                                                         _______________________________
                                                         Clark Waddoups
                                                         United States District Judge




diversity of citizenship exists or that over $75,000 is in controversy. See 28 U.S.C. § 1332.
    3
      Cherrington Firm thereafter satisfied the Judgment, and on August 27, 2020, the court granted it
relief from the same. (See ECF No. 20).
    4
      See supra, note 1.
